Citation Nr: 0517077	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  96-07 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 
20 percent for calluses, right foot.

2.  Entitlement to an increased initial rating in excess of 
20 percent for calluses, left foot.

3.  Entitlement to an increased initial rating in excess of 
10 percent for residuals of head trauma with headaches 
(granted pursuant to 38 U.S.C.A. § 1151).

4.  Entitlement to service connection for headaches.  

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a cervical spine 
disorder.

7.  Entitlement to service connection for nicotine addiction.

8.  Entitlement to service connection for disability due to 
tobacco use in service.

9.  Entitlement to service connection for a left knee 
disorder, secondary to service-connected calluses of the 
feet.

10.  Entitlement to service connection for a right knee 
disorder, secondary to service-connected calluses of the 
feet.

11.  Entitlement to service connection for a low back 
disorder, secondary to service-connected calluses of the 
feet.

12.  Entitlement to service connection for an acquired 
psychiatric disorder.

13.  Entitlement to service connection for bilateral ankle 
disorder.

14.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU).

15.  Entitlement to an annual clothing allowance.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
September 1979, and a prior period of active duty service for 
three months and twenty-seven days during 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from RO decisions in January 1995, October 1998, 
March 1999, August 1999, and December 1999.  

The RO's January 1995 decision granted service connection for 
calluses on both feet, and assigned thereto separate 10 
percent disability ratings for each foot.  The RO's January 
1995 decision also denied service connection for hearing 
loss, tinnitus, headaches, and a cervical spine disorder.  On 
August 31, 1995, the veteran filed a notice of disagreement 
(NOD) seeking higher initial disability ratings for his 
service-connected calluses of the feet.  On October 12, 1995, 
the RO issued a statement of the case (SOC) addressing these 
issues.  That same day, the veteran filed a statement which 
the Board deems to be a timely substantive appeal.

The veteran's statement, received October 12, 1995, also 
included an NOD as to the issues of entitlement to service 
connection for headaches, tinnitus and a cervical spine 
disorder.  In October 1995, the RO issued an SOC which 
addressed these three issues.  Thereafter, the veteran 
perfected his appeal of these three issues in December 1995.

In April 1996, the veteran testified before a Hearing Officer 
at the RO.  In June 1996, the RO issued a supplemental SOC 
(SSOC) that, in pertinent part, granted separate increased 
initial disability ratings of 20 percent, for calluses of the 
right and left feet.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) (a claim for an increased rating remains in appellate 
status where a subsequent rating decision awarded a higher 
rating, but less than the maximum available benefit).  

In December 1997, the veteran testified before a Hearing 
Officer at the RO.  At the hearing, he raised additional 
claims.  In October 1998, the RO issued a decision which 
granted compensation for headaches (under 38 U.S.C.A. 
§ 1151), and assigned thereto a 10 percent initial disability 
rating, effective from December 12, 1997.  The RO's October 
1998 decision also denied service connection for nicotine 
addiction; denied service connection for disability due to 
tobacco use in service; and denied entitlement to a TDIU 
rating.  

Although the RO granted compensation for headaches (under 
38 U.S.C.A. § 1151), the Appellant's Brief, filed in 
September 2004, argued that the veteran would like to 
continue his appeal of the RO's decision to deny service 
connection for headaches.  He stated that a grant of service 
connection for headaches could lead to the assignment of an 
earlier effective date.  The Board finds merit to this 
argument, and the issue remains on appeal.

In November 1998, the veteran filed an NOD addressing the 
issues of service connection for nicotine addition; service 
connection for disability due to tobacco use in service; and 
entitlement to a TDIU rating.  In March 1999, the RO issued 
an SOC addressing these issues, and the veteran perfected his 
appeal in April 1999.  

In March 1999, the RO issued a rating decision that denied 
service connection for bilateral knee disorders and a low 
back disorder, all secondary to service-connected calluses of 
the feet.  The RO's March 1999 decision also denied an 
increased rating in excess of 10 percent for the veteran's 
service-connected headaches.  In April 1999, the veteran 
filed a NOD addressing only the three issues involving 
service connection.  In April 1999, the veteran perfected his 
appeal of these issues, after the RO had issued an SOC 
earlier that same month.

In September 1999, the veteran testified before a Hearing 
Officer at the RO.  During the hearing, an oral NOD was 
presented seeking an increased initial rating of 10 percent 
for headaches (granted pursuant to 38 U.S.C.A. § 1151).  In 
December 1999, the RO issued an SOC, and the veteran timely 
perfected his appeal in February 2000.  

In December 1999, the RO issued a rating decision which 
denied service connection for dysthymia and major depression, 
and for bilateral varus deformity of the ankles.  In January 
2000, the veteran filed an NOD with this decision.  In March 
2000, he perfected his appeal, following the RO's issuance of 
an SOC in February 2000.
  
The Board notes that the veteran's representative, in his 
Appellant's Brief, argued that the August 31, 1995 statement 
from the veteran should be considered as an NOD for the issue 
of service connection for hearing loss.  The Board, however, 
rejects this contention as the veteran's statement is 
completely silent as to this issue.

During the course of this appeal, the veteran raised 
additional issues for service connection which have not yet 
been considered by the RO.  Specifically, in January 2001, he 
claimed service connection for a bilateral shoulder disorder.  
In February 2001, he claimed service connection for a skin 
disorder and for brain disease.  The RO has not previously 
addressed any of these issues, and they are referred to the 
RO for development and adjudication as appropriate.

The issues of service connection for a bilateral ankle 
disorder; service connection for acquired psychiatric 
disorder; entitlement to a TDIU rating; and entitlement to an 
annual clothing allowance; are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran's calluses, right foot, are manifest by hard 
calluses on the medial aspect of the great toe and on the 
lateral aspect of the heel; decreased ability to walk or 
stand for prolonged periods; an antalgic, almost shuffling 
gait; all of which is analogous to no more than a moderately 
severe foot injury.

2.  The veteran's calluses, left foot, are manifest by hard 
calluses on the medial aspect of the great toe and on the 
lateral aspect of the heel; decreased ability to walk or 
stand for prolonged periods; an antalgic, almost shuffling 
gait; all of which is analogous to no more than a moderately 
severe foot injury.

3.  The veteran's residuals of head trauma with headaches are 
manifest by subjective complaints of severe daily headaches; 
characteristic prostrating attacks averaging one in 2 months 
over the last several months is not demonstrated.

4.  Competent evidence has not been presented establishing 
that the veteran has a headache disability which is related 
to service.

5.  The veteran's tinnitus was not present in service or 
until many years thereafter and there is no competent medical 
evidence showing that the veteran's tinnitus is related to 
service or to any incident therein.

6.  The veteran's cervical spine disorder was not present in 
service or until many years thereafter and there is no 
competent medical evidence showing that the veteran's 
cervical spine disorder is related to service or to any 
incident therein.

7.  The veteran's current nicotine dependence was not present 
in service or until many years thereafter and there is no 
competent medical evidence showing that the veteran's current 
nicotine dependence is related to service or to an incident 
therein.

8.  VA regulations prohibit the grant of service connection 
for disability attributable to use of tobacco products for 
claims after June 9, 1998.

9.  The record does not reflect the presence of disability 
from tobacco use in service.  

10.  A left knee disorder was first diagnosed many years 
after the veteran's active military service, was not shown 
during service, and is not causally related to or otherwise 
aggravated by his service-connected disabilities.

11.  A right knee disorder was first diagnosed many years 
after the veteran's active military service, was not shown 
during service, and is not causally related to or otherwise 
aggravated by his service-connected disabilities.

12.  A low back disorder was first diagnosed many years after 
the veteran's active military service, was not shown during 
service, and is not causally related to or otherwise 
aggravated by his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating in excess of 
20 percent rating for calluses of the right foot have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.40-4.46, 4.71a, Diagnostic Code 5284 (2004).

2.  The criteria for an increased initial rating in excess of 
20 percent rating for calluses of the left foot have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5284 (2004).

3.  The criteria for an increased initial rating in excess of 
10 for residuals of head trauma with headaches have not been 
met.  38 U.S.C.A. § 1155 (West  2002); 38 C.F.R. § 4.124a, 
Diagnostic Codes 8045, 8100 (2002).

4.  A headache disability was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 101, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

5.  The veteran's tinnitus was not incurred in or aggravated 
by his active service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

6.  A cervical spine disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

7.  Service connection for nicotine dependence is not 
established. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

8.  Service connection for a disability due to tobacco use in 
service is not established. 38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.300, 3.303 (2004); VAOPGCPREC 2-93; 
VAOPGCPREC 19-97.

9.  The veteran did not incur a chronic left knee disorder as 
a result of his military service, nor is this condition a 
result of his service-connected disabilities.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1137, 5107 (West 2002), 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310(a) (2004); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

10.  The veteran did not incur a chronic right knee disorder 
as a result of his military service, nor is this condition a 
result of his service-connected disabilities.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1137, 5107 (West 2002), 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310(a) (2004); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

11.  The veteran did not incur a chronic low back disorder as 
a result of his military service, nor is this condition a 
result of his service-connected disabilities.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1137, 5107 (West 2002), 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310(a) (2004); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the veteran's 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim considered.



A.  Increased Rating Claims

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities. Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
Since the veteran appealed the initial ratings assigned for 
his calluses of the feet and residuals of head trauma with 
headaches, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

Where VA's Rating Schedule does not list a specific 
disability, the disability is rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous.  38 C.F.R. § 4.20.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology. 

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In DeLuca, it was held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

i.  Bilateral Foot Calluses

In January 1995, the RO issued a rating decision which, in 
part, granted service connection for calluses on both feet, 
and assigned thereto separate 10 percent disability ratings 
for each foot, effective in November 1993.  A subsequent 
rating decision, dated in June 1996, granted separate 
increased initial disability ratings of 20 percent, for 
calluses of the right and left feet.  The RO has assigned 
these ratings under Diagnostic Codes 7819 - 5284.

Calluses of the feet are not specifically listed in the VA's 
rating schedule, and thus the condition must be rated by 
analogy to a closely related condition in which not only the 
functions affected, but the anatomical localization and 
symptomatology, are closely analogous.  38 C.F.R. § 4.20.  

Diagnostic Code 7819 is used in rating impairment resulting 
from benign skin growths. See 38 C.F.R. § 4.118, Diagnostic 
Code 7819.  

According to the old rating criteria (prior to August 30, 
2002), new and benign skin growths are rated, by analogy, to 
eczema, depending upon the location, extent, and repugnance 
or otherwise disabling character of manifestations. 38 C.F.R. 
§ 4.118, Diagnostic Code 7819 (2002). See also, 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2002).

According to the revised rating criteria (since August 30, 
2002), benign skin neoplasms are evaluated as disfigurement 
of the head, face, or neck (under Code 7800); scars (under 
Codes 7801, 7802, 7803, 7804, or 7805); or impairment of 
function. 38 C.F.R. § 4.118, Diagnostic Code 7819 (2004).  As 
the veteran's service-connected calluses involve his feet, 
and not his head, face, neck, the Board finds that Diagnostic 
Code 7800 (which rates impairment resulting from 
disfigurement of the head, face, or neck), Diagnostic Code 
7801 (which rates impairment resulting from scars of the 
head, face, or neck that are deep and cause limited motion), 
and Diagnostic Code 7802 (which rates impairment resulting 
from scars other than the head, face, or neck that are 
superficial and do not cause limited motion) are not 
appropriate for the service-connected calluses of the feet in 
the present case.  Moreover, the maximum ratings provided for 
scars under Diagnostic Codes 7803 and 7804 are 10 percent.  
Thus, the Board shall consider whether a higher rating is 
warranted herein based upon the functional limitation of this 
condition.

Pursuant to Diagnostic Code 5284, used in rating other foot 
injuries, a 20 percent rating is warranted for a moderately 
severe foot injury.  A 30 percent rating is warranted for a 
severe foot injury. 38 C.F.R. § 4.71a, Diagnostic Code 5284.  
Also a 30 percent is assignable for amputation of the great 
toe with removal of the metatarsal head. 38 C.F.R. § 4.71a, 
Diagnostic Code 5171.  With actual loss of use of the foot, a 
40 percent rating is assigned. 38 C.F.R. § 4.71a, Diagnostic 
Code 5167 (2004).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6 (2004).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

An analogous diagnostic code for functional impairment from 
calluses of the feet is Diagnostic Code 5279, which provides 
a maximum rating of 10 percent for unilateral or bilateral 
anterior metatarsalgia.  Metatarsalgia means pain and 
tenderness in the metatarsal region of the foot.  The Board 
notes, however, that the veteran's current rating exceeds 
what the 10 percent maximum rating which this section 
provides.

The diagnostic code for flat feet provides that a 30 percent 
rating is warranted for a severe bilateral condition; 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities.  A 50 percent 
rating is warranted for bilateral flat feet when pronounced; 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276

Under 38 C.F.R. § 4.71a, Diagnostic Code 5278, acquired claw 
foot (pes cavus) with marked contraction of plantar fascia 
with dropped forefoot, all toes hammer toes, very painful 
callosities, and marked varus deformity, that is bilateral in 
nature warrants a 50 percent evaluation and, if unilateral in 
nature, a 30 percent evaluation is warranted.  Acquired claw 
foot (pes cavus) with all toes tending to dorsiflexion, 
limitation of dorsiflexion at ankle to right angle, shortened 
plantar fascia, and marked tenderness under metatarsal heads, 
that is bilateral in nature warrants a 30 percent evaluation 
and, if unilateral, a 20 percent evaluation is warranted.

After reviewing the veteran's claims four folders, it is the 
judgment of the Board that the degree of impairment resulting 
from his service-connected calluses of the right foot, and 
service-connected calluses of the left foot, approximates no 
more than moderately severe foot disabilities under 
Diagnostic Code 5284.  The Board finds that the 
symptomatology for each service-connected foot disability 
equates to a moderately severe foot disability, warranting 
separate 20 percent ratings.

A 30 percent evaluation under Diagnostic Code 5284 is not 
warranted for either foot disability because the disability 
picture does not more nearly approximate a severe disability 
at any time since the effective date of service connection 
for this condition in November 1993. See Fenderson v. West, 
12 Vet. App. 119 (1999); 38 C.F.R. § 4.7.  

On his most recent VA examination of the feet, performed in 
April 2003, the examiner noted that the veteran walked with a 
bilaterally antalgic, almost shuffling gait.  Physical 
examination of the feet revealed hard calluses on the medial 
aspects of both great toes just distal to the interphalangeal 
joints and on the lateral aspect of both heels.  Further 
examination revealed a bilateral decreased range of motion of 
the first metatarsophalangeal joints, which is consistent 
with rigidus.  The examiner noted that this would certainly 
account for the calluses as the decreased motion of the first 
metatarsophalangeal joints shift the frictional stresses to 
those areas rather than allowing normal toe off.  The VA 
examiner opined that the underlying problem that is causing 
the calluses is that of a degenerative process of both great 
metatarsophalangeal joints.  An addendum to the examination 
report, dated in April 2003, noted the VA examiner's opinion 
that when wearing shoes, the veteran lifts his feet better 
with each step at the stepoff and is less antalgic.  

A prior VA examination of the joints, performed in February 
1999, revealed that the veteran was able to heel-walk and 
toe-walk.  The veteran report complaints of pain that runs 
upward from his feet if he stands over an hour.  Examination 
of the feet revealed callosities present on the rim of the 
soft tissues of the heels, bilaterally.  There was also 
callous formation over the inter-phalangeal articulation of 
both great toes, and between the 4th and 5th toes was a clivus 
on the right foot.  The report concluded, in  part, with 
diagnoses of clivus 4th-5th toes, right foot; and callosities, 
rim of the heels, and great toes, bilaterally.  

A neurological consultation report, dated in July 1998, noted 
complaints of knee/leg/foot pain since his discharge from the 
service in 1979.  Motor strength testing revealed 5/5 
strength throughout.  His muscle tone was noted to be normal 
without atrophy.  Reflexes were 2+, bilaterally, in the upper 
and lower extremities.  The report noted that the veteran had 
good postural stability, and noted that his gait was normal.  
The report concluded with an assessment of halux valgus, 
mild, and leg pain, with normal physical examination.  

A June 1998 treatment report noted that functionally, the 
veteran was able to walk approximately one mile comfortably.  
Examination of the feet was positive for mild valgus of the 
ankles, bilaterally, and pes planus bilaterally.  
Neurologically, reflexes were 2+/symmetrically, and sensory 
intact.  Manual muscle testing revealed 5/5 strength 
throughout.  The report concluded with an assessment of 
chronic ankle pain/knee pain bilaterally; pes planus.

In March 1994, a VA examination of the feet was conducted.  
The report of this examination noted the veteran's complaints 
of tender calluses on both feet near the heels, which 
increases with weightbearing activities.  Physical 
examination revealed four by one centimeter linear calluses 
over the lateral aspects of each heel.  They were tender to 
touch.  The soles of his feet were unremarkable without 
lesions, and the veteran's gait was unimpaired.  The report 
concluded with a diagnosis of calluses of the feet, 
bilaterally.  

For comparison purposes, in order to warrant separate 30 
percent evaluations for each foot under the provisions of 
Diagnostic Code 5278, for pes cavus, there would need to be 
multiple significant problems involving marked contraction of 
plantar fascia with dropped forefoot, all toes hammer toes, 
very painful callosities, and mark varus deformity. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5278 (2004).  Similarly, a 30 
percent evaluation is assigned under the provisions of 
Diagnostic Code 5276, for pronounced unilateral acquired 
flatfoot, when there is marked pronation, extreme tenderness 
of plantar surfaces of the feet, and marked inward 
displacement and severe spasm of the tendoachillis on 
manipulation, not improved by orthopedic shoes or appliances. 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2004).  The 
veteran's bilateral foot disabilities, while significant, 
primarily involve pain in the big toes and heels of the feet, 
and does not involve the extensive symptomatology needed for 
a 30 percent evaluation under Diagnostic Codes 5276 and 5278.

Additionally, the criteria for a rating in excess of 20 
percent is not warranted under any other diagnostic code 
since the only other codes that provide for a higher 
evaluation involve either amputation of the great toe with 
removal of metatarsal head or severe malunion or nonunion of 
the tarsal or metatarsal bones, which are not present in this 
case. See 38 C.F.R. § 4.71a, Diagnostic Code 5171, 5283 
(2004).

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected calluses of the feet 
standing alone present an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards. See 38 C.F.R. § 3.321(b)(1) 
(2004); Bagwell v. Brown, 9 Vet. App. 337, 338- 39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Significantly, no evidence has 
been presented showing factors not already contemplated by 
the rating criteria, such as frequent periods of 
hospitalization or missed work, due solely to the veteran's 
service-connected bilateral foot disabilities as to render 
impractical the application of the regular schedular 
standards.  While the Board acknowledges that the veteran has 
not worked for quite some time, there is no evidence of 
record attributing this directly to his service-connected 
bilateral foot disorder.  The regular schedular standards and 
the assigned separate 20 percent ratings, adequately 
compensate the veteran for any adverse impact caused by his 
bilateral foot disorder.

In light of the foregoing, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) are not met.

ii.  Headaches

The veteran's residuals of head trauma with headaches have 
been assigned a 10 percent initial disability rating by the 
RO pursuant to Diagnostic Code 8045.

The criteria for the assignment of disability ratings for 
brain disease due to trauma are found in Diagnostic Code 
8045, which specifies that purely neurological disabilities 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc., following trauma to the brain, will be rated 
under the diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic code 
(e.g., 8045- 8207).  Purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma. 38 C.F.R. § 4.124a, 
Diagnostic Code 8045; 38 C.F.R. § 4.130, Diagnostic Code 
9304.

As the evidence does not show that the veteran has been 
diagnosed with multi-infarct dementia associated with brain 
trauma, a rating in excess of 10 percent for post-traumatic 
headaches is not warranted under the above provisions.  

As the veteran was granted compensation under 38 U.S.C.A. 
§ 1151 for residuals of head trauma with headaches, under the 
appropriate regulation, no greater than a 10 percent 
evaluation is warranted for subjective complaints of 
headaches due to post traumatic injury, regardless of the 
level of disability.  Accordingly, an evaluation higher than 
10 percent is not warranted.

The veteran's post-traumatic headaches could be rated by 
analogy to migraine. Migraine is rated 10 percent when there 
are characteristic prostrating attacks averaging one in 2 
months over the last several months.  It is rated 30 percent 
when there are characteristic prostrating attacks occurring 
on an average of once a month over the last several months. 
38 C.F.R. § 4.124a, Diagnostic Code 8100.  While the veteran 
has complained of constant headaches on a daily basis, it has 
not shown that he has prostrating attacks of headaches (where 
he has to lie down) of a frequency as required for a rating 
higher than 10 percent under Code 8100.  

A computed tomography (CT) examination, performed in February 
1994, revealed an impression of a normal precontrast head CT.  
A September 1995 treatment report noted an assessment of 
tension headache.  A VA neurological examination, performed 
in January 1999, diagnosed the veteran's condition as chronic 
muscle tension type headaches, with a normal neurological 
evaluation.  A treatment report, dated in April 2001, noted a 
diagnoses of tension headaches.  Thus, despite the veteran's 
contentions otherwise, his medical records fail to reflect a 
condition sufficiently analogous to a migraine.

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition (i.e., different percentage ratings for different 
periods of time based on the facts found) since service 
connection became effective in December 1997. Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, the evidence shows 
that since the effective date of the award, there have been 
no identifiable periods of time during which the veteran's 
residuals of head trauma with headaches have warranted a 
rating greater than 10 percent.

The preponderance of the evidence is against the claim for a 
rating higher than 10 percent for residuals of head trauma 
with headaches.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  
B.  Claims for Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

Service connection is also warranted where the evidence shows 
that a disability is proximately due or the result of an 
already service-connected disability. 38 U.S.C.A. § 1131 
(West 2002), 38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 
Vet. App. 439 (1995).  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

Military Service

The veteran served on active duty in the Army from February 
1979 to September 1979, and a prior period of active duty for 
three months and twenty-seven days during 1977.  His report 
of separation, Form DD 214, noted his inservice specialty as 
a supply clerk.  

A physical examination for the Army National Guard, performed 
in March 1977, noted normal findings throughout.  A May 1977 
treatment report noted his complaints of hard calluses on the 
balls of his toes and heels on both feet.  The report noted 
an impression of calluses due to improper foot gear.  A 
treatment report, dated in June 1977, noted his complaints of 
a blister on the right foot for the past two weeks.  The 
report concluded with an impression of abscess of the right 
foot.  A release from active duty physical examination, dated 
in August 1977, noted essentially normal findings throughout.

In May 1979, the veteran was seen for complaints of a 
headache for the past six days.  The report noted that he had 
been involved in an automobile accident approximately six 
months earlier and received an injury over the right eye.  
His discharge examination, performed in August 1979, noted a 
scar over the right eyebrow; otherwise, the report noted 
essentially normal findings throughout.  A medical history 
report, dated in August 1979, noted a history of headaches.  

i. Headaches 

In February 1994, the veteran filed a claim seeking service 
connection for headaches.  Through statements and testimony 
herein he has alleged that this condition began while he was 
on active duty service in Germany.  Specifically, he claims 
he was riding in the back of a truck filled with supplies, 
which fell backwards and struck him in the head.  He reported 
that he was unconscious as a result of this incident 
approximately five minutes.  He denied receiving any 
treatment for his injury, because he said he was alright.  He 
testified that he had some headaches and dizziness 
afterwards, and indicated that this condition has continued 
ever since.  

A review of his service medical records revealed a single 
complaint of headache in May 1979.  The inservice treatment 
report noted that the veteran had been involved in an 
automobile accident approximately six months earlier.  He was 
prescribed Tylenol.  No follow-up treatment was indicated, 
and his discharge examination, performed in August 1979, 
noted essentially normal findings throughout.  Specifically, 
it noted normal neurological findings.

In support of his claim, the RO has retrieved post service VA 
and private medical treatment records dating back to 1985.  
However, the first post service complaint of any headaches is 
not shown until February 1994.  At that time, the veteran had 
slipped and fell on ice injuring the back of his head.  A 
follow-up treatment report, dated in February 1994, noted 
headaches occurring daily.  Subsequent treatment reports 
since then document his ongoing complaints of headaches.

As noted above, the veteran has been granted entitlement to 
compensation under 38 U.S.C.A. § 1151 for residuals of head 
trauma with headaches, effective from December 1997.  
However, the issue of service connection for headaches on a 
direct basis must still be considered as this could possibly 
lead to an earlier effective date for this condition.

In this case there is simply no medical evidence providing 
any connection between the veteran's current complaints of 
headaches beginning in 1994 and the veteran's active duty 
military service, which ended over fourteen years earlier.  
His service medical records do not document any injury to the 
head, and in fact, show only a single treatment for 
headaches.  No follow-up treatment for this condition, or any 
ongoing complaints of headaches were indicated, during 
service, or for many years thereafter.  Moreover, the single 
complaint of headache in May 1979 was attributed to an 
automobile accident occurring six months earlier, which would 
be prior to the veteran's active duty service period 
beginning in February 1979.
 
While the veteran has stated his belief that he currently has 
headaches related to service, he is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The preponderance of the evidence is against a 
finding that any headaches disability was incurred in or 
aggravated by service.  Accordingly, service connection for 
headaches is not warranted.  38 U.S.C.A. § 5107.  

ii. Tinnitus

The veteran filed his claim seeking service connection for 
tinnitus in February 1994.  Through his statements and 
testimony herein, he alleged that this condition was the 
result of inservice noise exposure from artillery and tank 
fire, airplane noise, and small arms training conducted on 
the firing range.

A review of his service medical records shows they are 
completely silent as to any complaint of or treatment for 
tinnitus.  His report of separation, Form DD214, noted his 
inservice specialty as supply specialist.  His discharge 
physical examination, performed in August 1979, included 
results from an audiological evaluation, which were normal.
 
Post service medical treatment records are silent as to any 
complaint or treatment of tinnitus until April 1994.  At that 
time, a VA physical examination, noted his complaints of 
diminished hearing acuity and tinnitus, which the veteran 
attributed to his inservice noise exposure.  A VA 
audiological examination, completed in April 1994, noted 
normal findings for the veteran's right ear, and a moderate 
level of sensorineural hearing loss in the left ear above the 
3000 hertz level.  

At a December 1997 hearing before the RO, the veteran 
testified that he was exposed to loud noise in his post 
service employment.  Specifically, he reported working for 
the water company during which he was around jackhammers.  He 
also testified to other post service noise exposure.  He 
indicated that he first told a physician about his tinnitus 
about four or five years after his discharge from the service 
when he was in an accident and hit on the head.  He also 
testified that he first told a VA physician about the ringing 
in his ears approximately ten years after his discharge from 
the service.  

The Board finds the preponderance of the evidence is against 
the veteran's claim for service connection for tinnitus.  The 
record is completely silent as to any complaints or diagnosis 
of this condition until 1994, over fourteen years after the 
veteran's discharge from the service.  There is no medical 
evidence of record linking the veteran's current complaints 
of tinnitus to his military service.  For the foregoing 
reasons, the claim of service connection for tinnitus is 
denied.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.310 (2004).

iii. Cervical Spine Disorder

The veteran filed his claim for a cervical spine disorder in 
February 1994.  Through his statements and testimony herein, 
the veteran alleged that this condition began while he was on 
active duty service in Germany.  Specifically, he claims he 
was riding in the back of a truck filled with supplies, which 
fell backwards and struck his head.  He reported that he 
injured his neck during this incident, and that he received 
medication as treatment.

At his December 1997 RO hearing, the veteran testified that 
following his discharge from the service, he did not see a 
physician for his neck injury until the 1990s.  He also 
reported that he had a brick fall on the back of his neck 
while working for the water company following service.  He 
reported that the pain continued in the center of his lower 
neck radiating into his shoulders.  

A review of the veteran's service medical records is 
completely silent as to any complaints of or diagnosis of a 
cervical spine disorder.  His discharge examination, 
performed in August 1979, noted that his spine and neck were 
normal.  Following his discharge from the service, the first 
post service reference to any ongoing neck disorder was in 
February 1994.  At that time, the veteran reported complaints 
of neck pain after he was injured from a fall on ice.  X-ray 
examination of the cervical spine, performed in March 1994, 
revealed an impression of a normal cervical spine.  A VA 
physical examination, performed in April 1994, noted the 
veteran's history of injuring his neck while crawling in the 
service in 1977.  Physical examination revealed a full range 
of motion of the cervical spine, with slight tenderness 
posteriorly.  The remainder of the examination was 
unremarkable.  The report concluded with a diagnosis of 
residuals of cervical spine injury.  

Based upon its review of the claims file, the Board concludes 
that there is no evidence of a chronic cervical spine 
disorder during service.  The first documented post service 
treatment of a cervical spine disorder is dated in 1994, over 
fourteen years after the veteran's discharge from the 
service.  At that time, the veteran sought treatment after 
having slipped on ice.

The veteran attributes his current cervical spine disorder to 
his active duty service.  However, as a layman, the veteran 
does not have competence to provide a medical opinion on 
diagnosis or etiology of a condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

The weight of the credible evidence establishes that the 
veteran's current cervical spine disability began many years 
after service and was not caused by any incident of service.  
The condition was not incurred in or aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection for cervical spine disorder, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

iv. Nicotine Related Claims

The Internal Revenue Service Restructuring and Reform Act 
(IRS Reform Act) added a new section 1103 to Title 38 of the 
United States Code.  The new section prohibits service 
connection for a disability first manifested after service on 
the basis that it resulted from disease attributable to the 
use of tobacco products by a veteran during his or her 
service. 38 U.S.C.A. § 1103 (West 2002).  This new section 
applies to claims received by VA after June 9, 1998.  It does 
not apply to this veteran's claim since it was filed prior to 
that date (December 1997).

The VA General Counsel (GC), in VAOPGCPREC 19-97, addressed 
the question of under what circumstances service connection 
may be established for tobacco-related disability or death on 
the basis that such disability or death is secondary to 
nicotine dependence which arose from a veteran's tobacco use 
during service.  In paragraph 5 of that opinion, the GC 
stated that a determination of whether the veteran is 
dependent on nicotine is a medical issue.  The GC held that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, whether the veteran acquired a 
dependence on nicotine in service, and whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis. VAOPGCPREC 19-97, holding 
(a).

The Board notes that in a May 5, 1997, VA memorandum from the 
Under Secretary of Health to the General Counsel, the Under 
Secretary for Health affirmed that nicotine dependence may be 
considered a disease.  In addition, the Board notes that 
nicotine dependence is considered to be a mental disorder. 
AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 243 (4th ed. 1994) (DSM-IV).  

A review of the veteran's service medical records are silent 
as to any nicotine dependence or tobacco use.  The service 
medical records are also silent as to any disabilities which 
were found to be related to tobacco use.  His discharge 
examination, performed in August 1979, noted essentially 
normal findings throughout.  Specifically, it noted that his 
lungs, chest, heart and vascular system were normal.
 
Following his discharge from the service, the veteran was 
first shown to have been diagnosed with nicotine dependence 
in January 1997.  Although diagnosed with nicotine 
dependence, there is no competent medical evidence linking 
this condition to the veteran's military service.  

Through statements and testimony herein, the veteran claims 
that he first started smoking tobacco during his active duty 
service in 1979.  Although the veteran is competent to 
describe his in-service activities, the Board emphasizes that 
service medical records fail to disclose any evidence of or 
reference to tobacco use.  Indeed, some of the post service 
medical treatment reports suggest this condition may have 
began prior to service.  A January 1994 treatment report 
noted that the veteran had a history of smoking for the past 
18 years (which would be in 1976).  A treatment report, dated 
in March 1998, in discussing his history, noted that the 
veteran started smoking at age 14, and that he smokes between 
one and two packs of cigarettes per day.  A treatment report, 
dated in February 1993, noted that he started to use 
marijuana at age 17.  When asked at the September 1999 
hearing before the RO when he started smoking cigarettes, the 
veteran stated, "In 1970, the in '70s."  On subsequent 
questioning, he claimed he started smoking while serving on 
active duty in Germany.

In any event, despite the veteran's contentions, there is no 
medical diagnosis showing that he developed nicotine 
dependence during his active duty service.  Moreover, there 
is no competent evidence linking any current disability to 
in-service tobacco use.  Accordingly, service connection for 
a disability based on nicotine dependence and tobacco use is 
denied.

As a layman, without the appropriate medical training and 
expertise, the veteran simply is not competent to provide a 
probative opinion on a medical matter, to include the 
diagnosis of a specific disability or opinion as to the 
origins of a specific disability. See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu, 2 Vet. App. 492 
(1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).

Thus, the Board finds that the preponderance of the evidence 
is against service connection for nicotine dependence and 
service connection for a disability as due to tobacco use in 
service. 38 U.S.C.A. § 5107(b).

v. Bilateral Knee and Low Back Disorders

In November 1998, the veteran filed a claim seeking service 
connection for bilateral knee and low back disorders, 
secondary to his service-connected calluses of the feet.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  In Allen, the United States Court of Appeals for 
Veterans Claims (Court) indicated that the term 
"disability" as used in 38 U.S.C.A. § 1110 "... refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  The Court then 
concluded that "... pursuant to § 1110 and § 3.310(a), when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

Left Knee Disorder

A review of the veteran's service medical records are 
completely silent as to any complaints of a left knee 
disorder.  His discharge examination, performed in August 
1979, noted that his lower extremities were normal.  

Post service treatment reports first show evidence of a left 
knee disorder in July 1996, over sixteen years after the 
veteran's discharge from the service.  At that time, he was 
diagnosed with a possible anterior cruciate ligament tear.  
In September 1996, the veteran underwent a left knee 
arthroscopy.  The report noted that he had injured his left 
knee six weeks earlier.  A post operative diagnosis of mild 
attenuation of anterior cruciate ligament; traumatic 
arthropathy with grades III and IV changes on the lateral and 
medial femoral condyles, was given.

In October 1997, a VA physical examination was conducted.  
The report of this examination noted the veteran's history of 
an injury to his left knee when he bumped his left knee into 
a metal railing at work.  Physical examination revealed that 
he ambulated with a cane.  The left knee exhibited moderate 
effusion, and he favored the left knee with ambulation.  
There was functional limitation of the left knee due to pain, 
and no evidence of ligament laxity or hyperextension.  The 
report concluded with an impression of residuals of injury to 
the left knee, post operative status post arthroscopic 
surgery.  

In February 1999, a VA examination of the joints was 
conducted.  The report noted the veteran's history of 
calluses on both feet, with pain that runs from his feet, up 
through his legs, and into his low back.  The report then 
noted the veteran's post service history of treatment for 
these conditions.  Physical examination revealed a squared 
off type of trunk, with creases that were prominent over the 
iliac crest.  Punctuate scars were present about the left 
knee.  A soft end point was present on ACL testing of the 
left knee.  The collateral ligaments were stable on both the 
right and left sides.  X-ray examination of the knees 
revealed mild degenerative changes of each knee, somewhat 
more pronounced on the left.  The report concluded with a 
diagnosis of left knee degenerative arthritis, moderate.  The 
VA examiner further opined that the veteran's left knee 
disorder was not secondary to his service-connected bilateral 
foot condition.  He further noted that the veteran has 
degenerative arthritic process developing in both knees that 
is secondary to mechanics of the knee joints, one of which is 
based in injury.  The examiner noted that he had reviewed the 
veteran's claims folders pursuant to conducting this 
examination.

In April 2003, a VA examination for joints was conducted.  
The VA examiner noted that she had reviewed the veteran's 
claims folders.  In describing his post service injury to his 
left knee, the veteran described his fall as having bumped 
into an obstacle that caused him to fall thereby injuring his 
left knee.  The report noted that he walked with a 
bilaterally antalgic, almost shuffling gait.  There were hard 
calluses on the medial aspects of both great toes just distal 
to the interphalangeal joints and on the lateral aspect of 
both heels.  Further examination revealed a bilateral 
decreased range of motion of the first metatarsophalangeal 
joints, which was consistent with rigidus.  The examiner 
noted that this would certainly account for the calluses as 
the decreased motion of the first metatarsophalangeal joints 
shift the frictional stresses to those areas rather than 
allowing normal toe off.  Examination of the knees revealed 
bilateral crepitance with motion, and diffuse tenderness over 
the entire left knee.  There was no effusion.  The VA 
examiner noted that she could not provide an opinion as to 
whether the veteran's calluses precipitated his fall in which 
he injured his knee.  An addendum to the examination report, 
noted the VA examiner's opinion that when wearing shoes, the 
veteran lifts his feet better with each step at the stepoff 
and is less antalgic.  Therefore, she opined that the 
veteran's shoes were not the proximate cause of his fall and 
thus the left knee injury.  

There is no medical evidence showing that a connection or 
relationship between the service-connected calluses of the 
feet and his left knee disorder is plausible.  There are no 
medical opinions of record indicating such a relationship 
possibly exists.  The veteran's contentions that the left 
knee condition is the result of his service-connected 
disabilities (i.e., impaired gait, pain, etc.) are not 
probative evidence as to causation, since he does not possess 
the requisite education, training, or experience to offer a 
medical opinion.  In sum, the only evidence in support of the 
veteran's claims is his allegations that his service-
connected disabilities have caused the left knee condition.  
There is no benefit of the doubt that can be resolved in his 
favor since there is no medical evidence pertinent to the 
claim.

Although the veteran is certainly competent to provide a 
report of a history of symptoms, he is not shown to have the 
requisite medical expertise to provide a clinical opinion as 
to the cause of the claimed disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492.  

A preponderance of the evidence on file is against the 
veteran's claim for service connection for left knee 
disorder.  This disability was first formally diagnosed in 
1996, was not incurred in or aggravated by active service, 
nor proximately due to, the result of, or aggravated by his 
service-connected disabilities.

Right Knee Disorder

In this case, the veteran is seeking entitlement to service 
connection for a right knee disorder.  He specifically 
alleges that this condition was caused or aggravated by his 
service-connected calluses of the feet.

In reviewing the veteran's claims folders, there is no 
finding or diagnosis of right knee disorder noted in the 
service medical records, including the veteran's discharge 
examination, performed in August 1979.  

The first post service treatment for a right knee disorder 
occurred in 1998, nineteen years after the veteran's 
discharge from service.  Specifically, an emergency room 
report, dated in May 1998, noted his complaints of right knee 
pain and swelling for one day.  He denied any local injury, 
and indicated that he has had milder right knee pain in the 
past.  Physical examination revealed the right knee to be 
swollen, warm, with effusion.  X-ray examination of the right 
knee revealed no significant bone or joint abnormalities, and 
the soft tissue structures were free of any significant 
calcification.  A June 1998 treatment report noted that the 
veteran had recently begun to experience right knee pain.  
Functionally, the report noted that the veteran was able to 
walk approximately one mile comfortably and his activities of 
daily living.  

In February 1999, a VA examination of the joints was 
conducted.  The report noted the veteran's history of 
calluses and pain that ran from his feet, up through his 
legs, and into his low back.  Examination of the right knee 
revealed the veteran to be protective of passive movements.  
Active range of motion was from 0 to 130 degrees.  The 
collateral ligaments were stable.  X-ray examination of the 
knees revealed mild degenerative changes of each knee, 
somewhat more pronounced on the left.  The report concluded 
with diagnoses of degenerative arthritis of the right knee, 
mild.  The VA examiner opined that the veteran's bilateral 
knee disorders were not secondary to his service-connected 
bilateral foot condition.  He further noted that the veteran 
has degenerative arthritic process developing in both knees 
that is secondary to mechanics of the knee joints.  The 
examiner noted that he had reviewed the veteran's claims 
folders pursuant to conducting this examination.

In April 2003, a VA examination for joints was conducted.  
Examination of the knees revealed bilateral crepitance with 
motion.  There was no effusion.  

Although the veteran is certainly competent to provide a 
report of a history of symptoms, he is not shown to have the 
requisite medical expertise to provide a clinical opinion 
that his right knee disorder is causally related to his 
service-connected disabilities. Espiritu v. Derwinski, 2 Vet. 
App. 492.  While the veteran is shown to currently have a 
right knee disorder, there is no medical evidence indicating 
that this condition has been caused or aggravated by his 
service-connected disabilities.  

A preponderance of the evidence on file is against the 
veteran's claim for service connection for a right knee 
disorder.  This disability was first formally diagnosed in 
1998, was not incurred in or aggravated by active service, 
nor proximately due to, the result of, or aggravated by his 
service-connected disabilities.
  
Low Back Disorder

In this case, the veteran is seeking entitlement to service 
connection for a low back disorder.  He specifically alleges 
that this condition has been caused or aggravated by his 
service-connected calluses of the feet.

In reviewing the veteran's claims folder, there is no finding 
or diagnosis of a low back disorder noted in the service 
medical records, including the veteran's discharge 
examination, performed in August 1979.  

Following his discharge from the service, the first medical 
evidence noting complaints of low back pain is dated in April 
1993, over thirteen years after the veteran's discharge from 
service.  The April 1993 treatment report noted complaints of 
muscular tightness and tenderness of the paraspinous muscles 
of the lower lumbar area.  Range of motion testing was good, 
but with discomfort.  An X-ray examination of the spine 
revealed an impression of spondylolisthesis at L5-S1.  The 
remainder of the lumbar spine was unremarkable.  

In June 1998, the veteran was referred for evaluation of his 
foot/ankle/knee/back pain.  Physical examination of the back 
revealed a fair posture with no scoliosis.  There was 
tenderness to palpation of the right sacroiliac joint.  Range 
of motion testing revealed good flexion, extension and 
lateral motion.  Neurologically, reflexes were 
2+/symmetrically, and sensory examination was intact.  Manual 
muscle testing revealed 5/5 strength throughout.  The report 
concluded with an assessment of chronic ankle pain/knee pain 
bilaterally; pes planus.

X-ray examination of the spine, performed in August 1998, 
noted findings of a pelvic tilt of approximately 1/2 inch, and 
spondylosis with spondylolisthesis over L5-S1.

In February 1999, a VA examination of the joints was 
conducted.  The report noted the veteran's history of 
calluses and pain that ran from his feet, up through his 
legs, and into his low back.  Physical examination revealed a 
squared off type of trunk, with creases that were prominent 
over the iliac crest.  He complained of pain in the midline 
of the lumbosacral spine.  Range of motion testing of the 
spine revealed forward flexion to 80 degrees, side-bending to 
35 degrees, and extension to 20 degrees.  It was felt that 
these ranges were complete.  He was able to heel-walk and 
toe-walk.  X-ray examination of the spine revealed an 
impression of bilateral spondylosis at L5 and second degree 
spondylolisthesis of L5 over S1 and associated degenerative 
disc disease at L5-S1.  The report concluded with a 
diagnosis, in part, of degenerative disease facets at L4-L5, 
L5-S1.  The VA examiner further opined that the veteran's low 
back disorder was not secondary to his service-connected 
bilateral foot condition.  He further noted that the 
veteran's low back condition is mechanical and secondary to a 
congenital defect.  The examiner noted that he had reviewed 
the veteran's claims folders.

Although the veteran is certainly competent to provide a 
report of a history of symptoms, he is not shown to have the 
requisite medical expertise to provide a clinical opinion 
that his current low back disorder is causally related to his 
service-connected disabilities. Espiritu v. Derwinski, 2 Vet. 
App. 492.  While the veteran is shown to currently have a low 
back condition, there is no medical evidence indicating that 
this condition has been caused or aggravated by his service-
connected disabilities.  

A preponderance of the evidence on file is against the 
veteran's claim for service connection for a low back 
disorder.  This disability was first formally diagnosed in 
1993, was not incurred in or aggravated by active service, 
nor proximately due to, the result of, or aggravated by his 
service-connected disabilities.

C.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  
 
The Board finds that the veteran has been provided VCAA 
content complying notice and proper VA process on his claims 
herein.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
Pelegrini Court held, in part, that a VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  18 Vet. App. at 120-121. 

An October 2003 letter from the RO, the rating decisions, 
SOCs, SSOCs, and others notices from the RO, in aggregate, 
advised the veteran what information and evidence was needed 
to substantiate the claims decided herein and what 
information and evidence had to be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertained to the claim.  He was specifically 
advised that it was his responsibility to support his claims 
with appropriate evidence.  Finally, he was advised of what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

In this case, although the VCAA notice letters that were 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  When considering 
the notification letter and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
All of the rating decisions on appeal herein were issued 
prior to the enactment of the Veterans Claims Assistance Act 
of 2000.  However, the content of subsequent notices to the 
veteran fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  He was given ample time to respond, and actively 
submitted evidence in support of his claims herein.  For 
these reasons, to decide the appeal would not be prejudicial 
error to the claimant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the claimant 
covering all content requirements is harmless error.  

With respect to the VA's duty to assist, the RO obtained all 
relevant evidence identified by the veteran.  The file 
contains the VA treatment records identified by the veteran.  
The veteran has at no time referenced outstanding private or 
VA treatment records that he wanted VA to obtain or that he 
felt were relevant to the claim.  The Board is not aware of a 
basis for speculating that any other relevant VA or private 
treatment records exist that have not been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran has 
been provided with multiple medical examinations herein to 
(1) determine the severity of his service-connected 
disabilities; and (2) determine the etiology for his claimed 
conditions of the left knee, right knee, and low back 
disorders.  As for the remaining issues adjudicated herein, 
i.e. tinnitus, cervical spine disorder, and nicotine related 
disorders, there is no objective evidence otherwise 
suggesting causal or an aggravating link between these 
condition and the veteran's active duty service, or his 
service-connected disabilities.

As for the veteran's claim for service connection for 
headaches, the RO last addressed this issue in October 1998.  
Evidence received since that time, however, is largely 
irrelevant to the issue of service connection.  As noted 
herein, the veteran was granted compensation in November 1998 
for residuals of head trauma with headaches pursuant to 
38 U.S.C.A. § 1151, effective in December 1997.  In addition, 
the RO's October 2003 letter to the veteran specifically 
requested evidence showing a continuity of treatment for 
headaches since service, and the veteran replied in April 
2004, he had no additional evidence to submit.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran with regard to this claim.  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran as it pertain to the claims 
herein adjudicated.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claims.  

ORDER

An increased initial rating in excess of 20 percent for 
calluses, right foot, is denied.

An increased initial rating in excess of 20 percent for 
calluses, left foot, is denied.

An increased initial rating in excess of 10 percent for 
residuals of head trauma with headaches is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for cervical spine disorder 
is denied.

Entitlement to service connection for nicotine dependence is 
denied.

Entitlement to service connection for disability due to 
tobacco use in service is denied

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a low back disorder is 
denied.


REMAND

After reviewing the veteran's claims folders, the Board 
concludes that issues of service connection for a bilateral 
ankle disorder; service connection for an acquired 
psychiatric disorder; entitlement to a TDIU rating; and 
entitlement to an annual clothing allowance; must be remanded 
to ensure full and complete compliance with the duty-to-
assist provisions enacted by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the 
VCAA) [codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107 (West 2002)].  

The veteran is seeking entitlement to service connection for 
a bilateral ankle disorder.  The Board believes a VA 
examination is necessary to determine the etiology of the 
veteran's current bilateral ankle disorder.  Specifically, an 
examination should be scheduled to consider whether there is 
an additional increment of disability of this condition due 
to aggravation by an established service-connected condition 
(in this case, calluses of the feet).  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

As for his acquired psychiatric disorder, the veteran has 
alleged that he has developed depression secondary to his 
service-connected disabilities.  An August 1999 treatment 
report noted a diagnosis of dysthymia with superimposed major 
depression.  The report also noted the veteran's previous 
medical history as an Axis III diagnosis.  Thus, the examiner 
felt the veteran's previous medical history was relevant to 
the understanding or management of the veteran's condition.  
Under these circumstances, the Board finds there is a further 
duty to assist the veteran with his claim for an acquired 
psychiatric disorder herein, including obtaining a VA medical 
opinion as to the etiology of the veteran's current 
psychiatric disorder.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board notes that the issues of service connection for 
bilateral ankle disorders and for an acquired psychiatric 
disorder, and entitlement to a TDIU rating, are inextricably 
intertwined because adjudication of the issues of service 
connection may affect the merits and outcome of an 
adjudication of the issue for a TDIU rating.  Parker v. 
Brown, 7 Vet. App. 116 (1994) (finding that a claim is 
intertwined only if the RO would have to reexamine the merits 
of any denied claim which is pending on appeal before the 
Board).  

Finally, the RO's August 1999 decision denied the veteran's 
claim for an annual clothing allowance.  Later that same 
month, the veteran filed a notice of disagreement with this 
decision.  Thus, the Board must remand this issue for the RO 
to issue a statement of the case and to give the veteran an 
opportunity to perfect an appeal of such issue by submitting 
a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 
238 (1999).  

Accordingly, the case is remanded for the following:  

1.  The veteran should be asked to 
identify (names, addresses, dates) all 
sources of treatment for his bilateral 
feet and ankle disorders and his 
psychiatric disorder since 2001, and he 
should execute necessary records-release 
forms.  The RO should attempt to obtain 
copies of the related medical records.  

2.  Thereafter, the RO should have the 
veteran undergo a VA orthopedic 
examination to determine the current 
existence and etiology of any ankle 
disorder found.  After a thorough review 
of the veteran's claims file, including 
his inservice and post service medical 
records, the examining physician should 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
current ankle disorder was caused or 
aggravated (made worse) by his service-
connected calluses of the right and left 
feet. Allen v. Brown, 7 Vet. App. 439 
(1995).

3.  The RO should have the veteran undergo 
a VA psychiatric examination to determine 
the current existence and etiology of any 
psychiatric disorder found, including 
depression.  The claims folder should be 
provided to and reviewed by the examiner.  
The examiner should also provide a medical 
opinion, supported by adequate rationale, 
as to the approximate date of onset and 
etiology of each such psychiatric 
condition identified, whether it is at 
least as likely as not that the veteran's 
current psychiatric disorder was caused or 
aggravated (made worse) by his service-
connected calluses of the right and left 
feet, or any other disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

4.  After compliance with all due process 
concerns raised by the evidence of 
record, (the veteran should be issued a 
letter outlining the requirements for 
entitlement to an annual clothing 
allowance, and his and VA 
responsibilities in obtaining evidence), 
an SOC should be issued to the veteran 
and his representative concerning the 
claim of entitlement to an annual 
clothing allowance. The veteran should be 
advised of the necessity of filing a 
timely substantive appeal if he wants the 
Board to consider the issue.

5.  Then, and after assuring that there 
has been compliance with the notice and 
duty to assist provisions of the law, the 
RO should review the claims for service 
connection for a bilateral ankle 
disorder; service connection for an 
acquired psychiatric disorder; and 
entitlement to a TDIU rating.  If any 
claim remains denied, the veteran should 
be issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


